Case 1:18-cv-00681-RJL Document 171-13 Filed 03/27/20 Page 1 of 7

EXHIBIT 12
Case 1:18-cv-00681-RJL Document 171-13 Filed 03/27/20 Page 2 of 7

Hall, Samuel

From: Eden Quainton <equainton@gmail.com>

Sent: Wednesday, March 04, 2020 10:08 AM

To: Hall, Samuel

Cc: Gottlieb, Michael; Meryl Governski; Joshua Riley
Subject: Re: Rich v Butowsky, Case 1:18-cv-00681-RJL
On our way.

On Wed, Mar 4, 2020, 10:03 Eden Quainton <equainton@gmail.com> wrote:
Sam, what is your number?

On Wed, Mar 4, 2020, 09:43 Hall, Samuel <SHall@willkie.com> wrote:

Eden,

| am currently at the address listed on the attached notice of subpoena for the deposition of Larry Johnson,
which also states that it was to occur today (March 4) at 9:00 a.m. We confirmed the date and location with
you on Monday.

| am here with the court reporter and videographer, as well as with Ms. Governski. But neither you nor the
deponent (your client, Larry Johnson) is here.

Please advise immediately if it is you and your clients intention to appear at this deposition. We reserve all
rights, including the right to keep the deposition open due to the delayed start.

Regards,

Sam

Samuel Hall

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio

From: Eden Quainton [mailto:equainton@gmail.com]

Sent: Monday, March 02, 2020 10:57 AM

To: Hall, Samuel <SHall@willkie.com>

Ce: Gottlieb, Michael <MGottlieb@willkie.com>; Meryl Governski <mgovernski@bsfllp.com>; Joshua Riley
Case 1:18-cv-00681-RJL Document 171-13 Filed 03/27/20 Page 3 of 7

<jriley@bsfllp.com>
Subject: Re: Rich v Butowsky, Case 1:18-cv-00681-RJL

No worries. My memory may be playing tricks on me. We'll bring one to the dep.

On Mon, Mar 2, 2020, 10:22 AM Hall, Samuel <SHall@willkie.com> wrote:

Eden,

Yes, the Declaration of Compliance—Ex. A of the Protective Order. And no, | do not have record of Mr. Johnson
sending an executed copy. Please let me know if | have somehow missed it.

Best,
Sam

Samuel Hall

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio

From: Eden Quainton [mailto:equainton@gmail.com]
Sent: Monday, March 02, 2020 10:18 AM

To: Hall, Samuel <SHall@willkie.com>

Ce: Gottlieb, Michael <MGottlieb@willkie.com>; Meryl Governski <mgovernski@bsfllp.com>; Joshua Riley

<jriley@bsfllp.com>
Subject: Re: Rich v Butowsky, Case 1:18-cv-00681-RJL

Declaration being the Declaration of Compliance? Didn't he already provide that?

On Mon, Mar 2, 2020, 10:15 AM Hall, Samuel <SHall@willkie.com> wrote:

Eden,
Case 1:18-cv-00681-RJL Document 171-13 Filed 03/27/20 Page 4 of 7

Thanks for your response. Am | correct that Mr. Johnson will provide the relevant declaration prior to the
deposition? Please confirm. The location is in the subpoena itself, but I’m pasting the address here for your
convenience:

Springhill Suites
102 12th St. West

Bradenton, Florida 34205

Best,

Sam

Samuel Hall

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio

From: Eden Quainton [mailto:equainton@gmail.com]
Sent: Monday, March 02, 2020 10:12 AM

To: Hall, Samuel <SHall@willkie.com>
Ce: Gottlieb, Michael <MGottlieb@willkie.com>; Meryl Governski <mgovernski@bsfllp.com>; Joshua Riley

<jriley@bsfllp.com>
Subject: Re: Rich v Butowsky, Case 1:18-cv-00681-RJL

Yes we are moving forward with the deposition. Where though?

On Mon, Mar 2, 2020, 9:51 AM Hall, Samuel <SHall@willkie.com> wrote:

Eden,

I am following up on the email below. Please confirm that Mr. Johnson has accepted service of the
deposition subpoena and that we will move forward with his deposition this Wednesday, March 4".
Case 1:18-cv-00681-RJL Document 171-13 Filed 03/27/20 Page 5 of 7

Also, please provide a signed copy of the necessary declaration, or confirm that Mr. Johnson will bring the
signed copy to the deposition.

Best,

Sam

Samuel Hall

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio

From: Hall, Samuel

Sent: Wednesday, February 26, 2020 2:08 PM

To: ‘Eden Quainton' <equainton@gmail.com>

Ce: Gottlieb, Michael <MGottlieb@willkie.com>; 'Meryl Governski' <mgovernski(@bsfllp.com>; Joshua
Riley <jnley@bsfllp.com>

Subject: Rich v Butowsky, Case 1:18-cv-00681-RJL

Eden,

Please find attached the updated notice and subpoena for Mr. Johnson’s deposition on March 4. It is our
understanding that you are willing to accept service of the subpoena by email, but please confirm.

Also, as you know, if a third party is to be shown documents during a deposition protected by the
protective order, he/she needs to sign a declaration to agree to hold in confidence the protected
information. For your convenience, we have attached the protective order to this email, which includes the
necessary declaration as Ex. A. We request that Mr. Johnson sign the declaration prior to the start of the
deposition.

Thank you,

Samuel Hall

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio
Case 1:18-cv-00681-RJL Document 171-13 Filed 03/27/20 Page 6 of 7

Important Notice: This email message is intended to be received only by persons entitled to receive the
confidential information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively
contain information that is confidential and legally privileged; email messages to non-clients are normally confidential
and may also be legally privileged. Please do not read, copy, forward or store this message unless you are an
intended recipient of it. If you have received this message in error, please forward it back. Willkie Farr & Gallagher
LLP is a limited liability partnership organized in the United States under the laws of the State of Delaware, which
laws limit the personal liability of partners.

Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain
information that is confidential and legally privileged; email messages to non-clients are normally confidential and
may also be legally privileged. Please do not read, copy, forward or store this message unless you are an intended
recipient of it. If you have received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a
limited liability partnership organized in the United States under the laws of the State of Delaware, which laws limit the
personal liability of partners.

Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain
information that is confidential and legally privileged; email messages to non-clients are normally confidential and may
also be legally privileged. Please do not read, copy, forward or store this message unless you are an intended
recipient of it. If you have received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a
limited liability partnership organized in the United States under the laws of the State of Delaware, which laws limit the
personal liability of partners.

Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
that is confidential and legally privileged; email messages to non-clients are normally confidential and may also be
legally privileged. Please do not read, copy, forward or store this message unless you are an intended recipient of it. If
you have received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability
partnership organized in the United States under the laws of the State of Delaware, which laws limit the personal liability
of partners.

wonnanna-- Forwarded message ----------
From: "Hall, Samuel" <SHall@willkie.com>
To: "Eden Quainton' <equainton@gmail.com>

Cc: "Gottlieb, Michael" <MGottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>, Joshua

Riley <jnley@bsfllp.com>
Case 1:18-cv-00681-RJL Document 171-13 Filed 03/27/20 Page 7 of 7

Bec:
Date: Wed, 26 Feb 2020 19:07:40 +0000
Subject: Rich v Butowsky, Case 1:18-cv-00681-RJL

CAUTION: External email. Please do not respond to or click on links/attachments unless you recognize the sender.

Eden,

Please find attached the updated notice and subpoena for Mr. Johnson’s deposition on March 4. It is our
understanding that you are willing to accept service of the subpoena by email, but please confirm.

Also, as you know, if a third party is to be shown documents during a deposition protected by the protective
order, he/she needs to sign a declaration to agree to hold in confidence the protected information. For your
convenience, we have attached the protective order to this email, which includes the necessary declaration as
Ex. A. We request that Mr. Johnson sign the declaration prior to the start of the deposition.

Thank you,

Samuel Hall

Willkie Farr & Gallagher LLP

1875 K Street, N.W. | Washington, DC 20006-1238
Direct: +1 202 303 1443 | Fax: +1 202 303 2443
shall@willkie.com | vCard | www.willkie.com bio

Important Notice: This email message is intended to be received only by persons entitled to receive the confidential
information it may contain. Email messages to clients of Willkie Farr & Gallagher LLP presumptively contain information
that is confidential and legally privileged; email messages to non-clients are normally confidential and may also be
legally privileged. Please do not read, copy, forward or store this message unless you are an intended recipient of it. If
you have received this message in error, please forward it back. Willkie Farr & Gallagher LLP is a limited liability
partnership organized in the United States under the laws of the State of Delaware, which laws limit the personal liability
of partners.
